DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 9 & 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 9 & 13-17 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious an organic electroluminescence (EL) display panel comprising: a third light emitting layer disposed above the pixel electrodes in a third gap adjacent in the row direction to the second gap, and a width of the banks adjacent to both the first gap and the third gap is greater than a width of the banks adjacent to the second gap, in combination with the rest of claim limitations as claimed and defined by the Applicant. In the reference of record Shinokawa (USPGPUB DOCUMENT: 2016/0293681) discloses in Fig 3  an organic electroluminescence (EL) display panel comprising: a substrate(11)[0061of Shinokawa]; pixel electrodes(12)[0061of Shinokawa] arranged in a matrix of rows and columns [0071of Shinokawa] above the substrate(11)[0061of Shinokawa]; banks(14/15)[0061of Shinokawa] disposed above the substrate(11)[0061of Shinokawa], each of the banks(14/15)[0061of Shinokawa] extending in a column direction(into the page) .




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819